Citation Nr: 0803741	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel











INTRODUCTION

The veteran served on active duty from May 1982 to January 
1993. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's petition to reopen 
his claim for service connection for schizophrenia.  

In the veteran substantive appeal dated in January 2006, he 
stated that his time in service had caused post traumatic 
stress disorder (PTSD).  This matter is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for schizophrenia was denied by a December 2001 rating 
decision.  The veteran did not appeal.

2.  The evidence submitted since December 2001 fails to raise 
a reasonable possibility of substantiating the veteran's 
claim for service connection.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied entitlement 
to service connection for schizophrenia is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted since 
the December 2001 rating decision that denied entitlement to 
service connection for schizophrenia and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2007).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in December 2004 
informed the veteran of the first three elements required by 
the Pelegrini II Court as stated above, and requested that he 
submit further evidence in support of his claim, specifically 
listing the types of evidence that might substantiate his 
claim.  A reasonable person could be expected to understand 
that the RO was requesting that the veteran submit any 
information in the veteran's possession in support of his 
claim.  In light of the denial of the veteran's claim to 
reopen for service connection for schizophrenia, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the veteran under the 
holding in Dingess.   

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 



to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided 
to the appellant on December 2004 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records.  In claims to reopen 
previously denied claims, assistance does not include 
providing a medical examination or obtaining a medical 
opinion unless new and material evidence has been submitted.  
38 C.F.R. § 3.159(c)(4)(i).  Here, no examination is afforded 
the veteran because, as discussed below, new and material 
evidence has not been submitted.  Therefore, no further 
examination seeking an opinion regarding the veteran's 
schizophrenia is necessary to satisfy the duty to assist.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  New and Material Evidence

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection for certain chronic diseases, 
such as a psychosis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran's claim of entitlement to service connection for 
schizophrenia was denied by a December 2001 rating decision.  
The RO denied the claim on the grounds that the veteran's 
service medical records contained no evidence of any 
complaint of, treatment for, or diagnosis of paranoid 
schizophrenia or any psychotic disorder.  To the contrary, 
the RO found that the veteran was not diagnosed with 
schizophrenia until he was hospitalized in July 1999, six 
years after separation from service.  The veteran was 
notified of this decision and of his appellate rights by a 
letter dated December 10, 2001.  He did not appeal.  
Therefore, the December 2001 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
The veteran filed a claim to reopen in November 2004.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

At the time of the December 2001 decision, the evidence of 
record included service medical records dated from May 1981 
to November 1992, VA treatment records dated from February 
2001 to September 2001, an admission report from the Royal 
Therapeutic Residential Center from July 1999, and outpatient 
treatment records from Kaiser Permanente dated from August 
1999 to October 1999.  




Since December 2001, new evidence has been associated with 
the veteran's claims file, including VA treatment records 
dated from February 2003 to November 2004, which indicate 
that the veteran received psychiatric treatment for his 
chronic schizophrenia.  However, at no point during his 
extensive treatment for this condition has a medical opinion 
linked the onset of his schizophrenia to his time in service.  

The veteran's claim was previously denied because there were 
no in-service complaints of, treatment for, or diagnosis of 
schizophrenia or a psychosis.  The evidence submitted since 
December 2001 is new in that it had not previously been 
submitted.  However, this evidence is not material because it 
does not tend to show that the veteran's schizophrenia had 
its onset during, or was caused by, his military service.  
Although the newly associated VA treatment records confirm 
that the veteran has been diagnosed with schizophrenia and 
show that he has continued to receive treatment for this 
condition, there is still no evidence of record indicating 
that schizophrenia had its onset during active service or is 
related to any in-service disease or injury.  Accordingly, 
the new evidence of record fails to provide a reasonable 
possibility of substantiating the veteran's service-
connection claim, and therefore does not provide a basis for 
reopening the claim.  See 38 C.F.R. § 3.156 (2007).

The veteran's contentions that his schizophrenia is related 
to his active service are not new.   His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 2001, and are cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Additionally, the veteran lacks medical expertise 
and is not qualified to offer medical opinions; therefore, 
his statements are not material.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As new and material evidence has not been submitted, the 
veteran's claim to reopen 


his previously denied claim for entitlement to service 
connection for schizophrenia is denied.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for schizophrenia 
is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


